Judgment of the Court of Special Sessions of the City of JÑew York, Borough of Queens [County of Queens], convicting the defendant of the crime of driving a motor vehicle while intoxicated, contrary to section 70, subdivision 5, of the Vehicle and Traffic Law, reversed on the law, the information dismissed, and *816the defendant discharged. We are of opinion that the People did not prove the defendant guilty of intoxication beyond a reasonable doubt. The police officer admitted that people probably did become confused in driving out of the Boulevard Tavern parking space into Queens boulevard. Lazansky, P. J., Hagarty, Cars-well, Adel and Taylor, JJ., concur.